1    AARON D. FORD
      Attorney General
2    HENRY H. KIM (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    Email: hkim@ag.nv.gov
7    Attorneys for Defendants
     Alberto Buencamino, James Dzurenda,
8    Bob Faulkner, Linda Fox, Rio Manalang,
     Francis Oakman, Perry Russell, and Brian Williams
9

10                               UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12   Wayne A. Porretti,                               Case No. 2:17-cv-01745-RFB-CWH
13                  Plaintiff,                       STIPULATION AND ORDER
                                                  REGARDING THIS COURT’S MINUTE
14   v.                                                ORDER (ECF NO. 179)
15   Dzurenda, et al.,
16                  Defendants.

17         Plaintiff, Wayne A. Porretti, by and through counsel, Jason C. Makris, and

18   Defendants, Alberto Buencamino, James Dzurenda, Bob Faulkner, Linda Fox, Rio

19   Manalang, Francis Oakman, Perry Russell, and Brian Williams, by and through counsel,

20   Aaron D. Ford, Attorney General of the State of Nevada, and Henry H. Kim, Deputy

21   Attorney General, hereby stipulate and agree that Jason A. Makris will communicate with

22   Dr. Norton Roitman regarding his availability for an evidentiary hearing.

23

24

25

26   ///

27   ///

28   ///



30                                          Page 1 of 2
1          Plaintiff and Defendants further stipulate and agree to extend deadline to file a

2    notice with proposed dates and times to set an evidentiary hearing date [in the month of

3    August, 2019] from July 16, 2019 to July 26, 2019.

4

5    By: _/s/ Jason C. Makris_______              Date: ____07/15/2019___________
          Jason C. Makris
6         Attorney for Plaintiff
7

8    AARON D. FORD
     Attorney General
9

10   By: _/s/ Henry H. Kim__________              Date: ____07/16/2019___________
          Henry H. Kim (No. 14390)
11        Deputy Attorney General
          Attorneys for Defendants
12

13

14                                                IT IS SO ORDERED:

15
                                                  ____________________________________
16                                                RICHARD F. BOULWARE, II
17                                                UNITED STATES DISTRICT JUDGE

18                                                        July 23, 2019
                                                  Dated: _____________________________
19

20

21

22

23

24

25

26

27

28


30                                          Page 2 of 2
